Opinion by
Judge Peters :
At the time of the alleged sale of the corn it could not ;be severed from the grounds and removed, consequently an actual delivery by a change of its location and removal to another place was impracticable. AV'hether, therefore, the contract for the sale of the corn was complete, or whether it was in fieri only; leaving something ito be done material to complete the bargain were facts, upon which it was the province of the jury to pass. We are not prepared to say that if there was a contract for the sale of the entire field of corn standing, at a stipulated price with a reservation of a designated number of barrels for the use of the vendor, that such a contract would not pass the title to the vendee.
It seems to us, therefore, that the court below erred in giving the peremptory instruction.
AVherefore the judgment is reversed and the cause is remanded for a new trial, and for further proceedings consistent herewith.